Citation Nr: 1508059	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-42 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating greater than 20 percent for type II diabetes mellitus with erectile dysfunction, nephropathy, hypertension, and glaucoma.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from June 1964 to January 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.   

The Board remanded the appeal in April 2014 for further development.  The case has since been returned to the Board for appellate review.  

In the April 2014 Board remand, the Board also remanded the issue of service connection for a back disability for further development.  After completion of this development, the RO granted service connection for a back disability in a November 2014 rating decision.  Since the Veteran has not since appealed either the initial rating or effective date assigned for his back disability, that issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (providing that the Veteran must separately appeal these downstream issues).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's service-connected type II diabetes mellitus required insulin, an oral hypoglycemic agent, and a restricted diet, but not a regulation of his occupational and recreational activities, and does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, twice a month visits to a diabetic care provider, or progressive loss of weight and strength.

2.  The Veteran's service-connected erectile dysfunction associated with diabetes mellitus, is productive of loss of erectile power, without physical deformity of the penis or atrophy of his testes.  

3.  The Veteran's service-connected nephropathy, associated with diabetes mellitus, is not productive of albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema; or, a definite decrease in kidney function; or persistent edema and albuminuria with BUN 40 to 80 mg% or, creatinine 4 to 8 mg %; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.   

4.  The Veteran's service-connected hypertension, associated with diabetes mellitus, has a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control; however, it has not been productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

5.  The Veteran's service-connected glaucoma, associated with diabetes mellitus, requires treatment with continuous medication, but is not productive of any visual impairment, to include impairment of visual acuity, impairment of the visual field, or impairment of muscle function.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and nephropathy have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.119, Diagnostic Code 7913 (2014); 4.27, 4.31, 4.115b, Diagnostic Code 7599-7522 (2014); 4.31, 4.115a, 4.115b, Diagnostic Code 7541.   

2.  The criteria for an increased disability rating of 10 percent, but no greater, for the Veteran's service-connected hypertension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for an increased disability rating of 10 percent, but no greater, for the Veteran's service-connected glaucoma are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.31, 4.75, 4.76, 4.77, 4.78, 4.79, Diagnostic Code 6013 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014 Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

For the increased rating issue on appeal, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify was satisfied by an April 2009 letter sent to the Veteran.  Moreover, the increased rating issues were last adjudicated by the RO in a November 2014 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the April 2009 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts.  For example, VA is neither required to notify a Veteran of alternative diagnostic codes, nor is VA required to notify a Veteran of the need to submit evidence pertaining to the impact of a disability on her daily life.  Rather, only a generic notice is required.  Id. at 1280.  The April 2009 VCAA letter was fully sufficient.  

Therefore, the Veteran has received all required notice in this case for the increased rating, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records dated through 2014, Social Security Administration (SSA) disability records, VA vocational rehabilitation records, and April 2009, May 2009, and May 2014 VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and hearing testimony.  Although the Veteran identified potential private medical evidence, he did not authorize VA to secure this evidence after VA sent him an April 2014 letter with a medical authorization form. 

The last VA examination rating the severity of the Veteran's service-connected diabetes mellitus disability with related complications was in May 2014.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Initially, the May 2014 VA examinations are fairly recent.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Neither the medical evidence of record, nor the Veteran's lay statements, reveals additional worsening.  The Board finds the VA examinations were adequate for the issues on appeal as they included a thorough examination of his diabetes mellitus and related complications, and addressed the Veteran's symptoms as they relate to the relevant diagnostic codes.  Therefore, a new VA examination to rate the severity of his diabetes mellitus and related disabilities is not warranted.  

A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 496-97; 38 C.F.R. § 3.103(c)(2).  At the 2014 hearing, the VLJ, the Veteran, and the representative outlined the increased rating issues on appeal.  They engaged in an extensive discussion as to substantiation of those claims.  The Veteran's specific symptoms for his diabetes mellitus, erectile dysfunction, hypertension, and nephropathy were discussed in detail by the parties.  The Veteran and his representative provided extensive detail as why they believed he should be granted higher ratings.  Based in part on his probative testimony for the hypertension and glaucoma issues, the Board is granting compensable ratings for these disorders.  The Veteran showed actual knowledge of the evidence needed to substantiate all of his claims.  He did not identify any potential favorable outstanding medical evidence at the hearing.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

Finally, the AOJ substantially complied with the April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the remand, the AOJ secured additional VA treatment records dated through 2014; secured SSA disability records; sent a medical authorization form for private medical records to the Veteran; and afforded the Veteran a May 2014 VA examination to rate the current extent and severity of his service-connected diabetes mellitus disability and related complications.  In short, the AOJ has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues on appeal.     

II.  Increased Rating - Schedular 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of her service-connected diabetes mellitus disability and associated complications.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran filed an increased rating claim for his service-connected diabetes mellitus in March 2009.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his diabetes mellitus disability has been more severe than at others, and rate it accordingly.  

      A. Diabetes Mellitus  

The Veteran's type II diabetes mellitus has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus).  This 20 percent rating contemplates diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The next higher rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).  

Successive rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, Diagnostic Code 7913 is successive because each higher evaluation requires the elements of the lower evaluation:  the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366. 

The evidence of record does not support an increased rating above the 20 percent assigned for the Veteran's type II diabetes mellitus.  38 C.F.R. § 4.7.  The probative lay and medical evidence of evidence of record establishes that his diabetes mellitus requires insulin, an oral hypoglycemic agent (Metformin), and a restricted diet, but not a regulation of his occupational and recreational activities (avoidance of strenuous occupational and recreational activities).  In addition, the evidence of record establishes his type II diabetes mellitus does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year; twice a month visits to a diabetic care provider; or progressive loss of weight and strength, which are some of the criteria necessary to demonstrate  ratings above 20 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Specifically, at the April 2009 VA diabetes mellitus examination, the Veteran reported that he was on insulin and a restricted diet for his diabetes mellitus.  He reported that he had never been hospitalized for his diabetes mellitus.  He visited a diabetic care provider every three months.  He denied any weight loss, and in fact had gained weight.  He had no hypoglycemic reactions.  There was moderate interference with activities of daily living.  A May 2014 VA diabetes mellitus examiner noted that the Veteran takes insulin, but there was no regulation of activities as part of medical management of his diabetes mellitus, no ketoacidosis, no hypoglycemia, no weight loss (his weight was 300 pounds), and his diabetes mellitus and its complications did not impact his ability to work.  VA treatment records dated in May 2012 and August 2012 indicated that the Veteran's diabetes mellitus was well-controlled.  With regard to avoidance of strenuous activities, VA treatment records document that the Veteran was recommended to be on an exercise program five times a week.  See e.g., June 2013 VA treatment record. 

Finally, with regard to lay evidence, at the February 2014 hearing, the Veteran testified that he takes insulin and Metformin for his diabetes mellitus, and that he has gained weight.  He is on a restricted diet.  He added that he is retired so he has no lost time from work, and he was never hospitalized due to his diabetes mellitus.  He admitted he participated in three different exercise programs with VA, during which he temporarily lost weight, only to gain it back.  Thus, again, it is shown the Veteran participated in strenuous recreational activities.  See hearing testimony at pages 3-6.  Therefore, the Veteran's own competent and credible lay testimony does not support an increased rating above 20 percent. 

Accordingly, the Board concludes Veteran is not entitled to an increased evaluation in excess of 20 percent for his diabetes mellitus.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has determined that there is no basis to stage the Veteran's 20 percent rating for his service-connected type II diabetes mellitus disability.  

      B. Erectile Dysfunction  

Erectile dysfunction has also been associated with the Veteran's service-connected type II diabetes mellitus.  Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913, provides that noncompensable complications are considered part of the diabetic process under code 7913.  In this regard, the RO determined that the Veteran's erectile dysfunction was noncompensable (zero percent disabling).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

Erectile dysfunction, associated with the Veteran's service-connected type II diabetes mellitus, would be rated by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (penis, deformity, with loss of erectile power).  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When a disability is not specifically listed, the Diagnostic Code will be built up, meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7599 is used to identify unlisted genitourinary disabilities.

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).  

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7599-7522.  38 C.F.R. § 4.7.  VA examinations dated in April 2009 and May 2014 and VA treatment records dated from 2008 to 2014 reveal a diagnosis of erectile dysfunction due to his service-connected type II diabetes mellitus.  The Veteran clearly has loss of erectile power.  This fact is not in dispute.  Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  In this regard, the April 2009 VA examiner noted normal genital findings.  The May 2014 VA genitourinary examiner observed a normal penis, normal testes, and a normal epididymis.  No atrophy of the testes was found and no deformity was mentioned.  The Veteran has not reported deformity.  Accordingly, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction residuals under Diagnostic Code 7522.

In addition, other diagnostic codes for the penis/testes that provide a rating greater than zero percent are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.115b, Diagnostic Code 7520 (removal of half the penis); Diagnostic Code 7521 (removal of the penis glans); Diagnostic Code 7523 (atrophy of the testes); or Diagnostic Code 7524 (removal of the testes).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Therefore, the Board will continue to evaluate the disability under Diagnostic Code 7599-7522.

Accordingly, the Board concludes Veteran is not entitled to an increased evaluation in excess of zero percent for his erectile dysfunction, as a complication of the Veteran's type II diabetes mellitus.  38 C.F.R. § 4.3.  

      C. Nephropathy (Kidney Disorder)  

Nephropathy has also been associated with the Veteran's service-connected type II diabetes mellitus.  Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913, provides that noncompensable complications are considered part of the diabetic process under code 7913.  In this regard, the RO determined that the Veteran's nephropathy was noncompensable (zero percent disabling).  

The rating code for renal involvement in diabetes mellitus states that this disability is to be evaluated as a renal dysfunction.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541.

VA regulations provide that albuminuria alone is not nephritis, nor will the presence of transient albumin and casts following acute febrile illness be taken as nephritis. The glomerular type of nephritis is usually preceded by or associated with severe infectious disease; the onset is sudden, and the course marked by red blood cells, salt retention, and edema; "it may clear up entirely or progress to a chronic condition."  The nephrosclerotic type, originating in hypertension or arteriosclerosis, develops slowly, with minimum laboratory findings, and is associated with natural progress.  Separate ratings are not to be assigned for disabilities from any disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  If, however, the absence of a kidney is the sole renal disability, even if the kidney's removal was required because of nephritis, the absent kidney and any hypertension or heart disease will be separately rated.  In addition, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any coexisting hypertension or heart disease will be separately rated.  38 C.F.R. § 4.115 (2014).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where the diagnostic codes refer the decisionmaker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described by the rating criteria do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2014).

When rating for renal dysfunction, a noncompensable (zero percent) evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent evaluation is warranted with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 (hypertension is 10 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control).   In order to warrant a higher 60 percent rating for renal dysfunction, the evidence must show constant albuminuria with some edema; or a definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101 (hypertension is 40 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 120 or more).  An even higher 80 percent evaluation pursuant to Diagnostic Code 7541 is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is warranted for renal dysfunction requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.  

The Board finds that the evidence of record does not warrant an increased disability rating in excess of zero percent for nephropathy.  38 C.F.R. § 4.7.  The probative lay and medical evidence of evidence of record does not establish albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema; or, a definite decrease in kidney function; or persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  See 38 C.F.R. § 4.115a, Diagnostic Code 7541.  The Board acknowledges that hypertension at a 10 percent level is established by the record - (a history of diastolic pressure predominantly 100 or more and continuous medication is required for control), but as discussed in detail below, the Veteran is already being assigned in the present Board decision a 10 percent rating for hypertension under Diagnostic Code 7101, as a complication of his service-connected type II diabetes mellitus.  As noted above, separate ratings are not to be assigned for disabilities from any disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities, unless there is absence of a kidney or chronic renal disease has progressed to the point where regular dialysis is required, which is not the case.  Thus, nephritis coexisting with hypertension cannot be separately rated here, as the Veteran is already being awarded a 10 percent rating for his hypertension.  38 C.F.R. § 4.115 (2014).

In any event, regarding renal dysfunction, VA treatment records dated from 2008 to 2014 and VA examinations dated in August 2002 and May 2014 are negative for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema; or, a definite decrease in kidney function.  He has no weight loss or anorexia.  An August 2002 VA examination noted a creatinine level of 0.9 mg%, and his BUN reading was 19 mg%.  His urine tests were normal.  A May 2014 VA examination noted a creatinine level of 1.04 mg%, and his BUN reading was 18 mg%.  There was no protein in the urine.  In addition, there was no voiding dysfunction, no kidney infection, and no urinary tract infection.  VA laboratory results dated in August 2012 showed a creatinine level of 1.09 mg%.  His urine was negative for protein.  VA laboratory results dated from August 2012 to March 2014 revealed BUN readings from 14-25 mg%.  VA laboratory results dated in August 2014 showed a creatinine level of 1.1 mg%.  VA laboratory results dated from May 2014 and August 2014 revealed BUN readings of 20 and 21 mg%.  
Thus, the evidence does not support an increased compensable rating or higher for renal dysfunction.  

Accordingly, the Board concludes that the evidence does not support an increased disability rating above zero percent for nephropathy, as a complication of the Veteran's type II diabetes mellitus.  38 C.F.R. § 4.3. 
      
      D. Hypertension  

Hypertension has also been associated with the Veteran's service-connected type II diabetes mellitus.  Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913, provides that compensable complications of diabetes are evaluated separately.  Note (1) also provides that noncompensable complications are considered part of the diabetic process under code 7913.  In this regard, the RO determined that the Veteran's hypertension was noncompensable (zero percent disabling).  Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  

Hypertension, associated with the Veteran's service-connected type II diabetes mellitus, would be rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014). 

The evidence warrants an increased 10 percent rating, but no higher, for hypertension under Diagnostic Code 7101.  38 C.F.R. § 4.7.  The Veteran's VA treatment records dated from 2008 to 2014, and VA examinations dated in August 2002 and April 2009 reveal that the Veteran has a history of previous diastolic pressure predominantly 100 or more, and he requires continuous medication to keep his blood pressure down, which is supportive of a 10 percent rating under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  In particular, the April 2009 VA examiner documented a diagnosis of hypertension with several elevated diastolic (lower number) blood pressure readings of 133/70, 177/102, and 186/104.  The Veteran takes medication (Lisinopril and Metoprolol) to control his blood pressure.  See also February 2014 hearing testimony at pages 6-7.  It is apparent from the records that current blood pressure readings in VA treatment records were under control, but only with medication.  More recent VA treatment records dated from 2012 to 2014 and the May 2014 VA examination reveal normal blood pressure readings; but only because the Veteran's hypertension is controlled by several medications.  Without continuous medication, the Veteran's hypertension would clearly be worse.  

There is no basis, however, for an increased rating beyond the 10 percent level for hypertension.  38 C.F.R. § 4.7.  In this regard, the probative lay and medical evidence of evidence of record does not reveal blood pressure readings with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which are the criteria necessary to demonstrate a 20 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  VA treatment records dated from 2008 to 2014 and VA examinations dated in August 2002, April 2009, and May 2014 are unremarkable for blood pressure readings indicative of a 20 percent rating.  In several instances, VA treatment records state that his hypertension is "well-controlled."  The Veteran has also never alleged elevated blood pressure readings indicative of a 20 percent rating.  

Accordingly, the Board finds that the evidence supports an increased disability rating of 10 percent, but no higher, for hypertension.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has determined that there is no basis to "stage" the Veteran's 10 percent rating for his service-connected hypertension disability.  

      E. Glaucoma  

Primary open angle glaucoma has also been associated with the Veteran's service-connected type II diabetes mellitus.  See April 2009 and May 2009 VA examinations.  Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913, provides that compensable complications of diabetes are evaluated separately.  Note (1) also provides that noncompensable complications are considered part of the diabetic process under code 7913.  In this regard, the RO determined that the Veteran's glaucoma was noncompensable (zero percent disabling).  Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  

The Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66,543- 66,544 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after December 10, 2008.  Since the Veteran filed his claim for an increased rating in March 2009, which is after the December 10, 2008 effective date, the revised criteria apply here. 

Open angle glaucoma, associated with the Veteran's service-connected type II diabetes mellitus, is to be evaluated based on visual impairment due to open angle glaucoma.  A minimum evaluation of 10 percent is assigned if continuous medication is assigned under Diagnostic Code 6013.  38 C.F.R. § 4.79 (2014).  

For a higher rating, the evaluation of visual impairment is based on impairment of visual acuity, impairment of visual field, and impairment of muscle function.  38 C.F.R. § 4.75(a).

Central visual acuity is evaluated on the basis of corrected distant vision with central fixation, even if a central scotoma is present.  38 C.F.R. § 4.76(b).  Visual fields and muscle function are explained in detail under the provisions of 38 C.F.R. §§ 4.77, 4.78.  For visual acuity, under Diagnostic Code 6066, a 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79 (2014).  

The evidence warrants an increased 10 percent rating, but no higher, for glaucoma under Diagnostic Code 6013.  38 C.F.R. § 4.7.  Specifically, at the April 2009 VA diabetes mellitus examination, the fundoscopic examination was abnormal, with arterial narrowing.  The May 2009 VA eye examiner diagnosed primary open angle glaucoma for which the Veteran takes prescription medication eye drops - Travatan.  He takes one drop in both eyes each night.  The May 2009 VA eye examiner confirmed a diagnosis of primary open angle glaucoma.  Eye pain and blurred vision were noted.  The effect on occupational and daily activities was moderate.  It was recommended that the Veteran have a standard of care every four months for his glaucoma.  VA treatment records dated from 2012 to 2014 show a history of glaucoma.  The Veteran reported discomfort in his eyes in several instances in VA treatment records.  His list of medications included prescription drops for his eyes, including Ofloxacin in May 2014.  The Veteran also credibly confirmed that he continued to take medication for his glaucoma during his February 2014 hearing testimony.  See page 7.  All of this evidence is supportive of a 10 percent rating under Diagnostic Code 6013.  

There is no basis, however, for an increased rating beyond the 10 percent level for glaucoma.  38 C.F.R. § 4.7.  In this regard, the probative lay and medical evidence of evidence of record does not reveal glaucoma productive of any visual impairment, to include impairment of visual acuity, impairment of the visual field, or impairment of muscle function.  Specifically, the August 2002 VA eye examination revealed uncorrected distant vision of 20/20 in both the right and left eyes without glasses.  The April 2009 VA diabetes mellitus examiner noted normal visual acuity and normal visual fields.  No cataracts were present, and the reaction of the pupils to light and accommodation was normal.  The May 2009 VA eye examination revealed corrected distant vision of 20/20 in both the right and left eyes.  No bed rest was required for the glaucoma.  Tonometry pressures were normal for both eyes.  There was no keratoconus, no diplopia, and no enucleation.  

Accordingly, the Board finds that the evidence supports an increased disability rating of 10 percent, but no higher, for glaucoma.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has determined that there is no basis to "stage" the Veteran's 10 percent rating for his service-connected glaucoma disability.  

      F.  Extraschedular Rating 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Thun, 22 Vet. App. at 115-116; 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms for his diabetes mellitus with erectile dysfunction, nephropathy, hypertension, and glaucoma is fully addressed by the rating criteria under which such disability with complications is rated - Diagnostic Codes 7913, 7522, 7541, 7101, and 6013.  The Veteran is retired and has not worked since 1989 due to his service-connected PTSD, which is not on appeal.  Because the rating criteria reasonably describe the claimant's symptoms for diabetes mellitus with associated complications, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such symptomatology, as explained in great detail above.  The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's diabetes mellitus with associated complications that would render the schedular criteria inadequate.  In fact, the Veteran has been assigned separate 20 percent, 10 percent, and 10 percent ratings for different manifestations of his diabetes mellitus disability, covering all pertinent symptomatology.  

Thus, since the Veteran's disability picture for the diabetes mellitus with associated complications is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b)(1).  Moreover, the Veteran also has never argued for an extraschedular rating under § 3.321(b).  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected diabetes mellitus with associated complications on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected diabetes mellitus with associated complications on appeal, the Veteran is in receipt of service connection for PTSD, a back condition, left leg peripheral vascular disease, right lower leg penetrating wounds, tinnitus, left ear hearing loss, and multiple wounds.  However, at present, these issues are not on appeal before the Board as part of any increased rating claim.  In any event, even considering the combined impact of all of the Veteran's service-connected disabilities, there is no evidence of exceptional or unusual circumstances to warrant referring these issues for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria fully address the Veteran's combined symptomatology for these disabilities.  There has been no allegation to the contrary by either the Veteran or his representative.  


ORDER

Entitlement to an increased disability rating greater than 20 percent for type II diabetes mellitus with erectile dysfunction and nephropathy is denied. 

A separate 10 percent rating for hypertension as a complication of the service-connected type II diabetes mellitus is granted, subject to the laws and regulations governing the payment of VA compensation.

A separate 10 percent rating for glaucoma as a complication of the service-connected type II diabetes mellitus is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


